Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Examiner’s Note
Examiner contacted applicant's representative Mark Zagorin, registration number 36067, on October 28, 2021 and requested that applicant amend claim 10 to recite limitations similar to claim 1. Specifically, examiner requested that applicant include "to cause the first IHS to request the software update during the first time". Applicant's representative indicated that they will email a copy of the proposed amendment to examiner. On October 29, examiner received via email a copy of the proposed amendment from applicant’s representative.
 See Examiner's Amendment below.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 
10.  (Currently amended) A method comprising:
managing a plurality of information handling systems using a management service policy engine communicatively coupled to the plurality of information handling systems to manage the information handling systems using a plurality of policies, the plurality of policies including a current policy being used to manage a first information handling system (IHS) of the information handling systems; 
generating a first custom policy for the first IHS responsive to information received by the management service policy engine regarding the first IHS, the first custom policy replacing the current policy;  
managing the first IHS using the first custom policy; 
receiving telemetry information from the first IHS as at least part of the information received by the management service policy engine regarding the first IHS used to generate the first custom policy; 
determining, based at least in part on the telemetry information provided by the first IHS, a first time that the first IHS will be charging and idle for a length of time sufficient to receive a software update; and
communicating with the first IHS to cause power settings on the first IHS to be adjusted to ensure that the first IHS is not sleeping just prior to the first time and to cause the first IHS to request the software update during the first time. 

Response to Amendment
This communication is in response to the amendment filed on 10/12/2021. The Examiner acknowledges amended claims 1, 3, 5-10, 12, and 14-20. Claims 2, 4, 11, 13, and 21 have been canceled. No claims have been added. Claims 1, 3, 5-10, 12, and 14-20 are pending and claims 1, 3, 5-10, 12, and 14-20 are allowed.  Claims 1, 10, and 20 is/are independent. 


Claim 10 has been amended with this Examiner’s amendment.
Applicant's arguments/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered and are persuasive. The rejection to the claims 1, 3, 5-10, 12, and 14-20 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1, 3, 5-10, 12, and 14-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Martinez et al. U.S. Publication 20150131488 (hereinafter “Martinez”), Frantz et al. U.S. Publication 20190258467 (hereinafter “Frantz”), Armstrong et al. U.S. Publication 20080188187 (hereinafter “Armstrong”), Pal et al. U.S. Publication 20130247165 (hereinafter “Pal”), Sato et al. U.S. Publication 20190286498 (hereinafter “Sato”), Capek et al. U.S. Publication 20060190938 (hereinafter “Capek”), and 
With respect to independent claims 1 and 10, the closest prior art does not disclose at least the following limitations in the recited context:

CLAIM 1

wherein the management service policy engine is configured to determine, based at least in part on the telemetry information, a first time that the first IHS will be charging and idle for a length of time sufficient to receive a software update, and the management service policy engine is configured to communicate with the first IHS to cause power settings to be set on the first IHS to ensure that the first IHS is not sleeping just prior to the first time and to cause the first IHS to request the software update during the first time.  

CLAIM 10

determining, based at least in part on the telemetry information provided by the first IHS, a first time that the first IHS will be charging and idle for a length of time sufficient to receive a software update; and
communicating with the first IHS to cause power settings on the first IHS to be adjusted to ensure that the first IHS is not sleeping just prior to the first time and to cause the first IHS to request the software update during the first time. 

Rather, Martinez discloses that when a non-privileged user attempts to access a resource which is not allowed to the non-privileged user, rules of a security policy may be modified to provide access to the non-privileged user based on a privileged user’s approval [Martinez ¶ 1, 6, 13, 43, 61, 207].  However, Martinez does not disclose the features of claims 1 and 10 quoted above.
To this, Frantz adds a server for performing over-the-air software updates on a vehicle. The software updates are optimized based on network connectivity according to vehicle location and estimated time to download the updates. The vehicle may upload vehicle information to the server including location [Frantz ¶ 4, 24]. Armstrong teaches a module receiving a position signal and position-based rules and generating a power state alter signal [Armstrong, ¶ 29, 32]. Pal teaches examining a role of a requester to determine whether the requester is allowed 
However, the combination of Martinez, Frantz, Armstrong, Pal, Sato, Capek, and Hayton does not teach the features of claim 1 and claim 10 quoted above.
Claims 20 recites features analogous to the features of claim 1, and is allowable for the same reasons as discussed with respect to claim 1.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.




.


	
	
	
	
	


Dependent claims 3, 5-9, 12, and 14-19 are allowed in view of their respective dependence from independent claim(s) 1, 10, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494